Among the alleged errors assigned for reversal is that there is no sufficient proof of the corpus delicti.
It is contended that the proof of the corpus delicti is based solely upon the extrajudicial confession of the defendant.
To prove the offense charged the state relied wholly upon the testimony of L. D. Rhodes, in substance as follows:
"I'm a trooper with the State Highway Patrol. I saw the defendant about one half mile south of Grant, there had been an accident reported, I went there to investigate it, there was an auto on the right side of the road and John was in another car on the opposite side of the highway with a clearance between for traffic. John was sitting in his car and the people in the other car were named Holley. I went to John's car and asked him to get out and stand in front of the car while I searched his car, he was unsteady on his feet. He began *Page 309 
to tell me how to prevent these accidents and he said, 'Johnnie had had several drinks' and he said 'you know how it was," and I asked him why he was there in that condition, and he said he had been to Grant, and that his wife had been driving, I brought him to town."
He was then asked by the county attorney:
"Q. He said he had driven from his place to the scene of the accident. A. Yes, sir. Q. He was under the influence of liquor? A. Yes, sir. By Mr. Jenner (county attorney): That is all."
Following the cross-examination the record is as follows:
"By the Court: Q. He admitted he had several drinks? A. Yes, sir. Q. Do you think he told you the truth about the accident? A. Yes, sir. By Mr. Jenner: State rests."
In every criminal prosecution the burden rests upon the state of proving the corpus delicti beyond a reasonable doubt.
It is well settled that extrajudicial confessions are those which are made by the defendant out of court, whether to an official or nonofficial person, and such confessions in order to be admitted must be entirely free and voluntary.
Under our Code of Criminal Procedure, Tit. 22, sec. 952, subdivision Sixth, a new trial shall be granted:
"Sixth. When the verdict is contrary to law or evidence."
In Gorum v. State, 60 Okla. Cr. 248, 63 P.2d 765, 766, we said:
"Under this provision the responsibility of determining whether or not there has been adduced before the jury a sufficient amount of legal and competent evidence to render it safe to allow the verdict to stand is imposed *Page 310 
on the trial court in the first instance and on appeal upon this court.
"That a crime has actually been committed must necessarily be the foundation of every criminal prosecution, and this must be proved by other testimony than a confession; the confession being admitted merely for the purpose of connecting the accused with the offense charged. . . .
"In Mays v. State, 19 Okla. Cr. 102, 197 P. 1064, 1068, we said:
"This court adheres to the rule that a conviction cannot be had on the extrajudicial confessions of the defendant without independent evidence of the corpus delicti, and, before such confessions should be admitted, there should be evidence prima facie sufficient to show that the offense to which the confession relates has been committed. * * * In passing upon the evidence submitted to them the jury must first determine beyond a reasonable doubt that the crime has been committed; then they are at liberty to give the alleged confession such weight as it is entitled to, taking into consideration the circumstances surrounding it and the extent to which it has been corroborated.' "
In Robinson v. State, 71 Okla. Cr. 75, 108 P.2d 196, 198, in the opinion we said:
"In every criminal prosecution, it devolves upon the state to prove, first, the corpus delicti; second, that the crime charged was committed by the accused. This court will not ordinarily disturb the decision of a trial judge in overruling a demurrer to the evidence, or in denying a motion for a new trial, based upon the insufficiency of the evidence to support the finding of the trial court where a jury has been waived; and it will not do so where the record discloses evidence showing the commission of the offense charged, and from which guilt of the defendant can be fairly inferred; but it will interfere where it clearly appears that the finding of fact and the *Page 311 
decision of the trial court have no substantial support, or are clearly without support in the evidence.
"That a crime has actually been committed must necessarily be the foundation of every criminal prosecution, and this must be proved by other testimony than a confession; the confession being admitted merely for the purpose of connecting the accused with the offense charged. . . .
"Extrajudicial confessions of guilt, without proof of the corpus delicti, are insufficient to justify a conviction.
"In 22 C.J.S., Criminal Law, § 839, it is said:
" 'It is the general rule both under statutes and at common law that an extrajudicial confession does not warrant a conviction unless it is corroborated by independent evidence of the corpus delicti.' Citing the following Oklahoma cases: Gorum v. State, 60 Okla. Cr. 248, 63 P.2d 765; Lake v. State,59 Okla. Cr. 280, 57 P.2d 1199; Young v. State, 56 Okla. Cr. 375,40 P.2d 686: Bridwell v. State, 52 Okla. Cr. 353, 5 P.2d 403; Edwards v. State, 46 Okla. Cr. 77, 288 P. 359; Blakemore v. State, 39 Okla. Cr. 355, 265 P. 152; Cherry v. State,33 Okla. Cr. 37, 241 P. 833; Key v. State, 26 Okla. Cr. 55, 221 P. 1048; Mays v. State, 19 Okla. Cr. 102, 197 P. 1064; Henry v. State,14 Okla. Cr. 189, 169 P. 658; Shires v. State, 2 Okla. Cr. 89,99 P. 1100. And see Choate v. State, 12 Okla. Cr. 560,160 P. 34, L.R.A. 1917A, 1287."
See, also, Underhill's Crim. Ev., secs. 240, 241.
In the case of Hamil v. State, 8 Okla. Cr. 119, 126 P. 591, it is held:
"To sustain a conviction of crime, each and every material element must be supported by the evidence."
In Henry v. State, 14 Okla. Cr. 189, 169 P. 658, it is held: *Page 312 
"In a criminal case a conviction cannot be had on the extrajudicial confessions of the defendant, without evidence aliunde of the corpus delicti, but direct and positive proof of that fact is not indispensable."
In the case of Brown v. State, 18 Okla. Cr. 509, 196 P. 967, it is held:
"Where the state relies in part for a conviction on a purported extrajudicial confession of defendant, there must be other proof of the corpus delicti, either direct or circumstantial, before a conviction can be sustained."
An "admission," as applied in a criminal case, is a statement by the defendant of a fact or facts pertinent to the issue, but which is of itself insufficient to sustain conviction.
"Admission" admits only some part or some element of the crime charged, but not the guilt, and leaves the rest to be proved by other evidence.
In 22 C.J.S., Criminal Law, sec. 842, p. 1478, it is said:
"Where the state introduces in evidence the confession of accused, it is bound by exculpatory statements contained therein unless they are shown by the evidence to be untrue; but the falsity of such exculpatory statements may be shown by circumstantial as well as by direct evidence."
It will be noted, that the witness Rhodes stated that the defendant "said he had been to Grant, and that his wife had been driving". There is no evidence in the record that "Johnnie had had several drinks", that were of intoxicating liquor. The evidence shows that the witness Rhodes failed to find any signs of intoxicating liquor in searching the defendant's car, or the person of the defendant; which action on the part of said witness, as *Page 313 
an officer, was wholly unauthorized. There is no proof as to what direction the Pontiac car was driven to reach the point where it was found, except witness' answer to the leading and suggestive question by the county attorney when asked after he said his wife had been driving:
"Q. He said he had driven from his place to the scene of the accident? A. Yes, sir."
There is no testimony tending to show the location of the defendant's place.
Outside of the defendant's purported confession there is an entire absence of evidence that the defendant drove the said car as alleged in the information.
To sustain the allegations of the information, the proof should have shown that the Pontiac 4-Door Sedan car was driven by the defendant, "northward on Highway Number 271, from a point about one mile south of Grant, Oklahoma, to a point about 1/8 mile south of said Grant, Choctaw county," while the defendant was under the influence of intoxicating liquor.
In Green v. State, 7 Okla. Cr. 194, 122 P. 1108, 1109, this court held:
"Where the evidence only raises a mere suspicion of the guilt of the accused, it is insufficient to warrant a conviction; and where it clearly appears that the findings of fact and the decision of the trial court has no substantial support, or is clearly without support in the evidence, the judgment will be reversed."
In Wheeler v. State, 67 Okla. Cr. 291, 94 P.2d 9, a conviction for driving an automobile on public highway while under the influence of intoxicating liquor, this court held: *Page 314 
"To sustain a conviction, it should appear that not only the offense was committed, but the evidence inculpating the defendant should do so to a degree of certainty, transcending mere probability or strong suspicion."
In Kennedy v. State, 76 Okla. Cr. 256, 137 P.2d 244, a similar case, this court held:
"Where the evidence raises a mere suspicion, or, admitting all that it tends to prove, the defendant's guilt is left doubtful or dependent upon mere supposition, surmise, or conjecture, the court should advise the jury to return a verdict of acquittal."
It is a well established principle of law that, where a criminal charge is to be proved by circumstantial evidence tending to show defendant's guilt, if any, the proof ought to be not only consistent with the defendant's guilt, but inconsistent with any other rational conclusion.
From a careful examination and consideration of the entire record in the case, it appears that the trial judge, as shown by the two final questions propounded by the court, found the defendant guilty upon a mistaken view of the law, in that he based his judgment upon the admissions of the defendant as testified to by the prosecuting witness.
It follows that for the reasons assigned, the judgment appealed from should be reversed.